Case 2:19-cr-20246-DPH-APP ECF No. 73 filed 12/05/19            PageID.290    Page 1 of 4



                                 United States District Court
                                 Eastern District of Michigan
                                      Southern Division


United States of America,
                                                    Case No. 2:19-cr-20246
                    Plaintiff,
v.                                                  Honorable Denise Page Hood

D-3   Colton Jurisic,

               Defendant.
____________________________________________________________________

                SECOND FORFEITURE BILL OF PARTICULARS
      The United States of America, by and through its counsel, MATTHEW

SCHNEIDER, United States Attorney and SHANKAR RAMAMURTHY Assistant

United States Attorney, files this Second Forfeiture Bill of Particulars pursuant to Rule

7(f) of the Federal Rules of Criminal Procedure to provide notice of specific property

that the United States intends to forfeit upon conviction of one or more counts of the

Indictment (Docket #1). This Second Forfeiture Bill of Particulars incorporates by

reference, in its entirety, the Indictment (Docket #1), specifically the Forfeiture

Allegation(s) and the forfeiture authority stated therein.

      This Second Forfeiture Bill of Particulars is also filed to comply with the

provisions of Title 18, United States Code, Section 983(a)(3), and the Government

reserves its right to file a civil forfeiture complaint regarding the identified property, if

necessary, at the conclusion of this criminal action.
Case 2:19-cr-20246-DPH-APP ECF No. 73 filed 12/05/19         PageID.291     Page 2 of 4



      Specifically, the United States intends to forfeit the following property pursuant

to Federal Rule of Criminal Procedure 32.2(a) and 18 U.S.C. § 981(a)(1)(C) together

with 28, United States Code, Section 2461(c) upon conviction of one or more counts in

this criminal action:

          a) 0.5040000000 of Cardano virtual currency from Defendant Colton
             Jurisic’s Binance Account;

          b) 305094.1710000000 of Basic Attention Token virtual currency from
             Defendant Colton Jurisic’s Binance Account;

          c) 0.0004730000 of Bitcoin Cash ABC virtual currency from Defendant
             Colton Jurisic’s Binance Account;

          d) 0.0007160000 of Bitcoin Cash SV virtual currency from Defendant
             Colton Jurisic’s Binance Account;

          e) 0.0000060500 of Binance Coin virtual currency from Defendant Colton
             Jurisic’s Binance Account;

          f) 0.0000376300 of Bitcoin virtual currency from Defendant Colton Jurisic’s
             Binance Account;

          g) 0.0100000000 of Metal virtual currency from Defendant Colton Jurisic’s
             Binance Account;

          h) 0.6100000000 of Substratum virtual currency from Defendant Colton
             Jurisic’s Binance Account.

      This Second Forfeiture Bill of Particulars does not limit the United States from

seeking the forfeiture of additional property identified for forfeiture or limit the United

States from seeking the forfeiture of substitute assets and/or the imposition of a


                                            2
Case 2:19-cr-20246-DPH-APP ECF No. 73 filed 12/05/19      PageID.292    Page 3 of 4



forfeiture money judgment pursuant to Title 21, United States Code, Section 853(p).


                                     Respectfully submitted,

                                     MATTHEW SCHNEIDER
                                     United States Attorney

                                     /s/Shankar Ramamurthy
                                     SHANKAR RAMAMURTHY
                                     Assistant United States Attorney
                                     211 W. Fort Street, Suite 2001
                                     Detroit, Michigan 48226
                                     (313) 226-9562
                                     Shankar.ramamurthy@usdoj.gov
                                     Illinois Bar No. 6306790

Dated: December 5, 2019




                                         3
Case 2:19-cr-20246-DPH-APP ECF No. 73 filed 12/05/19       PageID.293    Page 4 of 4




                         CERTIFICATION OF SERVICE

      I hereby certify that on December 5, 2019, the foregoing document was filed

with the Clerk of the Court using the ECF system, which will electronically serve all

ECF participants.


                                      /s/Shankar Ramamurthy
                                      SHANKAR RAMAMURTHY
                                      Assistant United States Attorney
                                      211 W. Fort Street, Suite 2001
                                      Detroit, Michigan 48226
                                      (313) 226-9562
                                      Shankar.ramamurthy@usdoj.gov
                                      Illinois Bar No. 6306790




                                          4
